UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: December 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52321 Cellceutix Corporation (Exact name of registrant as specified in its charter) Nevada 30-0565645 (State or other jurisdiction of (I.R.S. Empl. Ident. No.) incorporation or organization) 100 Cumming Center, Suite 151-B Beverly, MA01915 (Address of principal executive offices, Zip Code) (978)-236-8717 (Registrant’s telephone number, including area code) (Former Name, Former Address and Former Fiscal Year if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer x Non-Accelerated Filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x The number of shares outstanding of each of the issuer’s classes of common equity, as of January 20, 2014 is as follows: Class of Securities Shares Outstanding Common Stock Class A, $0.001 par value CELLCEUTIX CORPORATION UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2013 PART I – FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) 4 Condensed Consolidated Balance Sheets as of December 31, 2013 (unaudited) and June 30, 2013 (audited) 4 Condensed Consolidated Statements of Operations (unaudited) for the three months and six months ended December 31, 2013 and 2012 and for the cumulative period from June 20, 2007 (Date of Inception) to December 31, 2013 5 Consolidated Statements of Changes in Stockholders’ Equity (Deficit) for the cumulative period from June 20, 2007 (Date of Inception) to December 31, 2013 6 Condensed Consolidated Statements of Cash Flows (unaudited) for the six months ended December 31, 2013 and 2012 and for the cumulative period from June 20, 2007 (Date of Inception) to December 31, 2013 10 Notes to Condensed Consolidated Financial Statements (unaudited) 11-24 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 31 PART II – OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 49 Item 3. Defaults Upon Senior Securities 49 Item 4. Mine Safety Disclosures 49 Item 5. Other Information 49 Item 6. Exhibits 50 SIGNATURES 51 2 FORWARD-LOOKING STATEMENTS This report contains forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934, and Section 27A of the Securities Act of 1933. Any statements contained in this report that are not statements of historical fact may be forward-looking statements. When we use the words “ intends,” “estimates,” “predicts,” “potential,” “continues,” “anticipates,” “plans,” “expects,” “believes,” “should,” “could,” “may,” “will” or the negative of these terms or other comparable terminology, we are identifying forward-looking statements. Forward-looking statements involve risks and uncertainties, which may cause our actual results, performance or achievements to be materially different from those expressed or implied by forward-looking statements. These factors include our; research and development activities, distributor channel; compliance with regulatory impositions; and our capital needs. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as may be required by applicable law, we do not undertake or intend to update or revise our forward-looking statements, and we assume no obligation to update any forward-looking statements contained in this report as a result of new information or future events or developments. Thus, you should not assume that our silence over time means that actual events are bearing out as expressed or implied in such forward-looking statements. You should carefully review and consider the various disclosures we make in this report and our other reports filed with the Securities and Exchange Commission that attempt to advise interested parties of the risks, uncertainties and other factors that may affect our business. For further information about these and other risks, uncertainties and factors, please review the disclosure included in this report under “Part I, Item 1A, Description of Business - Risk Factors.” 3 PART 1. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CELLCEUTIX CORPORATION (A Development Stage Company) CONDENSED CONSOLIDATED BALANCE SHEETS December 31, June 30, (Unaudited) (audited) ASSETS Current Assets: Cash $ $ Subscription receivable - Prepaid expenses and security deposits Total Current Assets Other Assets: Patent costs - net Deferred offering costs - Total Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIENCY) Current Liabilities: Accounts payable - (including related party payables of $1,707,576 and $1,703,916, respectively) $ $ Accrued expenses - (including related party accruals of $423,659 and $353,797, respectively) Accrued salaries and payroll taxes -(including related party accrued salaries of $3,032,500 and $3,427,294, respectively) Accrued settlement costs - Note payable - related party Redeemable Common Stock - Total Current Liabilities Commitments and contingencies Stockholders' Equity (Deficiency) Preferred stock, $0.001 par value, 500,000 designated shares, no shares issued and outstanding - - Common Stock - Class A, $.0001 par value, 300,000,000 shares authorized, 105,877,129 issued and 105,877,129 outstanding as of December 31, 2013 and 100,456,068 issued and 99,073,984 outstanding as of June 30, 2013 Common Stock - Class B, (10 votes per share); $.0001 par value, 100,000,000 shares authorized, no shares issued and outstanding as of December 31, 2013 & June 30, 2013, respectively - - Additional paid-in capital Deficit accumulated during the development stage ) ) Treasury stock - 0 and 1,382,084 shares at cost - as of December 31, 2013 and June 30, 2013, respectively - ) Total Stockholders' Equity (Deficiency) ) Total Liabilities and Stockholders' Equity (Deficiency) $ $ The accompanying notes are an integral part of these condensed unaudited financial statements 4 CELLCEUTIX CORPORATION (A Development Stage Enterprise) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the cumulative period from June 20, 2007 (Date of For the Three Months Ended For the Six Months Ended Inception) through December 31, December 31, December 31, Revenues $
